Citation Nr: 0401538	
Decision Date: 01/15/04    Archive Date: 01/28/04

DOCKET NO.  02-22 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased rating for irritable bowel 
syndrome, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for a generalized 
anxiety disorder, currently evaluated as 10 percent 
disabling.

3.  Entitlement to service connection for diverticulosis.

4.  Entitlement to service connection for circulatory problem 
of the legs.

5.  Entitlement to service connection for a back disorder.

6.  Entitlement to service connection for a heart disorder.

7.  Entitlement to service connection for residuals of cold 
injury to the hands and feet.  

8.  Entitlement to service connection for post-traumatic 
stress disorder.

9.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant, his spouse, and his son


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from September 1943 to 
October 1945.  The veteran was a prisoner of war (POW) in 
German custody from June 1944 to May 1945.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from March and October 2002 rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan. 

The October 2002 rating action denied the veteran's claim for 
an increased rating for irritable bowel syndrome, and denied 
the veteran's claims for service connection for 
diverticulosis, a circulatory problem of the legs, a back 
condition, and a heart condition.  The RO issued a statement 
of the case with respect to these issues in March 2003.  In 
June 2003, the veteran's representative submitted a VA Form 
646.  On this form the representative listed each of the 
issues discussed in the March 2003 statement of the case, and 
stated that the veteran wished to have those claims reviewed 
by the Board.  The Board finds that this June 2003 submission 
by the veteran's representative acts as an adequate and 
timely substantive appeal with respect to the veteran's 
irritable bowel syndrome, diverticulosis, circulatory problem 
of the legs, back condition, and heart condition claims.  See 
38 C.F.R. § 20.200 (2003).  Accordingly, each of these issues 
is currently in appellate status before the Board.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the claimant is expected to obtain and submit, and which 
evidence will be retrieved by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

The RO sent the veteran a VCAA notice letter in September 
2001.  However, this letter indicated to the veteran that the 
RO was considering the veteran's claims for an increased 
rating for stomach (diverticulosis), heart, cold injury, and 
post-traumatic stress disorder disabilities.  The veteran, 
however, is seeking service connection for those 
disabilities.  While this letter properly notified the 
veteran that the RO was considering the veteran's claims for 
an increased rating for a generalized anxiety disorder and 
for an increased rating for residuals of irritable bowel 
syndrome, the letter did not inform the veteran of the 
information and evidence necessary to substantiate those 
claims.  

The veteran was sent a second VCAA notice letter in May 2002.  
This letter referred to the veteran's claims for service 
connection for a back disorder, for diverticulosis, for a 
heart disorder, and for a circulatory problem of the legs.  

Additionally, the Board notes that VA has not provided the 
veteran notice of the information and evidence necessary to 
substantiate a claim for a total rating based on individual 
unemployability due to service-connected disability, and 
which evidence, if any, the claimant is expected to obtain 
and submit, and which evidence will be retrieved by VA.  The 
RO must send the veteran such notice.  See Quartuccio, supra. 

The Board notes that the veteran has not had recent VA 
examinations for his service-connected irritable bowel 
syndrome and generalized anxiety disorder.  Current VA 
examination findings that indicate the current nature and 
extent of these service-connected disabilities are indicated.

Accordingly, this case is REMANDED to the RO for the 
following development:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the decision in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), as well as 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  In 
particular, the RO should issue a VCAA 
notice letter to the appellant addressing 
each of the issues on the title page of 
this decision, to particularly include 
the increased rating claims and TDIU 
claim, and properly setting forth the 
specific information and evidence 
necessary to substantiate each issue on 
appeal, and notifying the appellant of 
which specific evidence, if any, the 
appellant is expected to obtain and 
submit, and which specific evidence will 
be retrieved by VA.

2.  The RO should contact the veteran and 
request the names, addresses, and dates 
of treatment and/or examination, of all 
health care providers, VA and non-VA, who 
have provided recent treatment for the 
disabilities at issue.  After obtaining 
any necessary authorization, the RO 
should request copies of the records of 
such identified treatment or examinations 
which are not currently of record.  This 
should include requesting copies of all 
VA medical records from the VA Medical 
Center Saginaw, Michigan dated from 
September 2001 to present.  All records 
obtained should be associated with the 
veteran's claims file.

3.  When the above action has been 
completed, the veteran should be 
scheduled for VA psychiatric, 
gastrointestinal, and general medical 
examinations.  All indicated tests and 
studies should be performed.  The 
gastrointestinal examiner should comment 
on the severity of the veteran's 
irritable bowel syndrome, and indicate 
whether the veteran has diverticulosis, 
and if so, whether it is at least as 
likely as not that such disability is 
related to the veteran's service.  The 
psychiatric examiner should comment on 
the nature and extent of the veteran's 
service-connected generalized anxiety 
disorder.  The general medical examiner 
should comment on the nature, extent, and 
etiology of any back and circulatory 
problems of the legs that are present.  
The general medical examiner should 
express an opinion as to whether it is at 
least as likely as not that any such 
disorders found are related to the 
veteran's military service.  The claims 
folder must be made available to the 
examiners for review prior to the 
examinations.  

4.  If any benefit sought on appeal is 
not granted to the veteran's satisfaction 
or if a timely notice of disagreement is 
received with respect to any other 
matter, the veteran and his 
representative, if any, should be 
provided a supplemental statement of the 
case on all issues in appellate status 
and be afforded the appropriate 
opportunity to respond.   


The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




